Exhibit 10.41 November 4, 2015 Mr. Raymond Meyers Chief Executive Officer U-Vend Inc. 1507 7th Street #425 Santa Monica CA 90401 Dear Ray: This letter will serve to formally notify you that effective immediately I will be resigning as Chief Financial Officer at U-Vend, Inc. as I have been offered a CFO opportunity and I have decided to accept their offer. My resignation does not relate to any dispute or disagreement with the Company. I will assist the U-Vend team during the transition period to the extent that my new role and responsibilities allow.I believe U-Vend is moving to a positive direction and I wish you and your team success in your market and product expansion. Sincerely, /s/ Kathleen A. Browne K. A. Browne Chief Financial Officer
